Title: From Benjamin Franklin to Samuel Vaughan & Son, 9 November 1779
From: Franklin, Benjamin
To: Vaughan, Samuel, & Son


Gentlemen
Passy Nov. 9. 1779.
I received your favour by Mr. Luard and would on your Recommendation have gladly rendred him any service in my Power but he has found no Difficulty in settling his affairs to his satisfaction. I rejoice to learn that you and all the amiable family of the Vaughans are well, which may God continue. I am ever, with great Esteem Gentlemen y. m. o. h. S.
Messrs. Samll. Vaughan and Son.
